Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 1 of 11 Page ID
                                 #:38496




                ATTACHMENT A
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 2 of 11 Page ID
                                 #:38497



                     UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA

 JENNY LISETTE FLORES; et al.,                 ) Case No. CV 85-4544-DMG
                                               )
          Plaintiffs,                          )
                                               )
                v.                             )
                                               )
 ERIC H. HOLDER, JR., Attorney                 )
 General of the United States; et al.,         )
                                               )
          Defendants.                          )
                                               )
                                               )


       ANNUAL REPORT OF JUVENILE COORDINATOR DEANE DOUGHTERY
         SUBMITTED BY IMMIGRATION AND CUSTOMS ENFORCEMENT


        The Flores Settlement Agreement (FSA), requires a yearly report be made to the Court

 regarding compliance with the terms of the FSA. FSA ¶ 30. This year’s report is due July 1,

 2020. Currently, U.S. Immigration and Customs Enforcement (ICE) is aware of five areas in

 which the Court had previously requested reporting regarding ICE’s compliance, based on the

 Court’s June 27, 2017 Order, relating to: (1) provision of the Notice of Advisals and the free

 legal service providers list; (2) prompt and continuous efforts to release/parole FSA Class

 Members; (3) releasing Class Members as expeditiously as possible; (4) housing minors in

 secure facilities; and (5) housing minors in unlicensed facilities. In order to monitor compliance

 with the provision of the Notice of Advisals, and the requirement to make continuous efforts to

 release Class Members as expeditiously as possible, ICE has continued to monitor a web-based

 repository used for the collection and review of the compliance data and forms. This report



                                                  1
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 3 of 11 Page ID
                                 #:38498


 covers ICE’s compliance, as to the identified aforementioned areas of concern, at its three

 Family Residential Centers (FRCs) between June 1, 2019 and May 31, 2020.

          In orders issued on April 24 and May 22, 2020, the Court ordered additional monitoring

 and that ICE submit monthly interim reports for the duration of the COVID-19 pandemic. These

 interim reports, which ICE has previously filed on May 15 and June 10, 2020, describe ICE’s

 efforts to make and record expedited, specific, and individualized custody determinations and

 redeterminations of Class Members at FRCs; provides an updated census of those Class

 Members remaining at the FRCs longer than 20 days; and includes an update on the status of

 implementation of COVID-19 guidances and COVID-19 cases at the FRCs. New developments

 relating to COVID-19 guidances, processes, and testing at the FRCs since the June 10, 2020

 report was submitted, as well as the additional topics outlined in the Court’s June 26, 2020

 Order, will be addressed in the next interim report due July 24, 2020.

     I.   Notable Changes and Trends

          During the reporting period, June 1, 2019 through May 31, 2020, the FRCs experienced

 both significant increases and significant decreases in family unit book-ins and book-outs, which

 generally coincided with migration trends and the overall number of encounters by U.S. Customs

 and Border Protection (CBP). Whereas, during fiscal year 2019, the statistics for CBP Southwest

 border encounters, the chief source for FRC referrals, demonstrate some of the highest levels of

 encounters in recent history, current fiscal year-to-date 2020 data shows a steep decline in

 encounters. 1 Given the timing of the dramatic drop in the number of encounters by CBP, the



 1
  Compare U.S. Customs and Border Protection, Southwest Border Migration FY 2019,
 https://www.cbp.gov/newsroom/stats/sw-border-migration (last accessed June 29, 2020 at 3:30 p.m.),
 with U.S. Customs and Border Protection, Southwest Border Migration FY 2020,
 https://www.cbp.gov/newsroom/stats/sw-border-migration (last accessed June 29, 2020 at 3:40 p.m.).


                                                   2
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 4 of 11 Page ID
                                 #:38499


 COVID-19 pandemic, and the resulting travel restrictions implemented by countries around the

 world, is likely the cause.

         Additionally, the U.S. Department of Homeland Security (DHS) and U.S. Department of

 Justice published a joint interim final rule titled, Asylum Eligibility and Procedural Modifications

 (“the IFR”). 84 Fed. Reg. 33829 (July 16, 2019). The IFR amended 8 C.F.R. §§ 208.13(c) and

 1208.13(c) to provide that, with limited exceptions, aliens who enter or attempt to enter the United

 States across the southern land border, after failing to apply for protection in a country through

 which they transited en route to the United States, are ineligible for asylum. The IFR also amended

 8 C.F.R. §§ 208.30, 1003.42, and 1208.30 to require asylum officers and immigration judges to

 apply this new bar when administering the credible fear screening process applicable to aliens who

 are subject to expedited removal under section 235(b)(1) of the Immigration and Nationality Act

 (INA). Since the IFR took effect in July 2019, U.S. Citizenship and Immigration Services (USCIS)

 has reported a decrease in the number of individuals, including family units, who establish a

 positive credible or reasonable fear. 2 While the numbers reported by USCIS do not indicate

 whether or to what extent the IFR was applied, there has been a general increase in negative

 credible and reasonable fear findings by USCIS during this reporting time period.

         Individuals who do not establish a credible or reasonable fear of persecution or torture

 before USCIS may seek de novo review by an immigration judge. Credible and reasonable fear

 review by the Executive Office for Immigration Review (EOIR) necessarily extends the credible

 and reasonable fear processing time as it requires coordination between EOIR and the individual’s

 attorney of record (when applicable). EOIR also published statistics relating to credible and


 2
  See U.S. Citizenship and Immigration Services, Semi-Monthly Credible Fear and Reasonable Fear
 Receipts and Decisions, https://www.uscis.gov/tools/reports-studies/immigration-forms-data/semi-
 monthly-credible-fear-and-reasonable-fear-receipts-and-decisions (last accessed June 29, 2020 at 4:15
 p.m.).

                                                    3
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 5 of 11 Page ID
                                 #:38500


 reasonable fear referrals, including outcomes for cases falling within this reporting time period,

 which shows that EOIR affirms the DHS’s negative credible or reasonable fear findings in more

 than 73% of cases. 3 As the regulations do not permit an appeal of an immigration judge’s decision

 affirming a negative credible or reasonable fear finding, the expedited removal order in upwards

 of 70% of these cases becomes final, and the case is remanded to DHS to execute the removal

 order.

          In accordance with Section 235(b)(2)(C) of the INA, which authorizes the DHS to return

 certain applicants for admission to the contiguous country from which they arrive on land (whether

 or not at a designated port of entry), pending their removal proceedings under Section 240 of the

 INA, DHS began implementing the Migrant Protection Protocols (MPP) in January 2019. There

 were 3 ports of entry implementing MPP prior to June 1, 2019, and the implementation of MPP

 was subsequently rolled out to 4 additional ports of entry between July 2019 and January 2020.

 During the first nine months MPP was in effect, DHS returned more than 55,000 aliens to Mexico

 under MPP to await their hearings before EOIR. 4 In late March 2020, hearings for those enrolled

 in MPP at all locations were temporarily postponed due to COVID-19. 5 Family units comprise a

 majority of those aliens amenable to treatment under MPP, which has resulted in a decrease in the

 volume of family units referred to the FRCs.




 3
  Executive Office for Immigration Review Adjudication Statistics, Credible Fear Review and Reasonable
 Fear Review Decisions, https://www.justice.gov/eoir/page/file/1104856/download (last accessed June 29,
 2020, at 5:50 p.m.); Executive Office for Immigration Review Adjudication Statistics, Credible Fear and
 Asylum Process: Fiscal Year (FY) 2019, https://www.justice.gov/eoir/file/1217001/download (last
 accessed June 29, 2020 at 5:45 p.m.)
 4 Assessment of the Migrant Protection Protocols (MPP) dated October 28, 2019, p. 2, available at

 https://www.dhs.gov/sites/default/files/publications/assessment_of_the_migrant_protection_protocols_m
 pp.pdf.
 5 Joint DHS/EOIR Statement on MPP Rescheduling dates March 23, 2020,

 https://www.dhs.gov/news/2020/03/23/joint-statement-mpp-rescheduling

                                                   4
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 6 of 11 Page ID
                                 #:38501




  II.   South Texas Family Residential Center (STFRC)

        During the annual reporting period, STFRC booked-in approximately 5,972 Class

 Members, and ICE audited 299 cases to verify its compliance with the requirements to provide

 the pertinent notices and to make and record prompt and continuous efforts to release Class

 Members. Of the 299 files that ICE reviewed, 299 were subject to the parole process because

 they were subject to expedited removal under Section 235 of the INA instead of 240

 proceedings.

            a) Notice of Advisals

        Of the 299 files reviewed where the parole process applied, 299 files showed that the

 Notice of Advisals was provided to the Class Member. Of these, 299 files contained a copy of

 the Notice, which is Exhibit 6 to the FSA, which was signed by a parent, legal guardian, or Class

 Member, if 14 years of age or older. There were no instances of a refusal to sign by a parent or

 Class Member. Accordingly, ICE appears to have fully complied with the requirement to provide

 the Notice of Advisals.

            b) Make and Record Prompt and Continuous Efforts Toward Release

        Of the 299 files reviewed where the parole process applied, 299 files showed that a parole

 determination was made. All 299 files contained a Parole Determination Worksheet with

 information pertaining to the reasons for the individual parole determinations made in each Class

 Member’s case.

            c) Releasing Class Members As Expeditiously as Possible

        Starting November 1, 2017, every Monday, STFRC submitted to the Juvenile

 Coordinator a list of Class Members who had been at the facility for more than 20 days, which



                                                 5
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 7 of 11 Page ID
                                 #:38502


 included an explanation for the continued detention. The Juvenile Coordinator reviewed these

 weekly reports and concurred with the continued detention in each case. According to these

 reports, the reason(s) these individuals were detained over 20 days include: lack of caregiver for

 the Class Member; delay in transportation arrangements by the resident or caregiver; a parent not

 delegating a caregiver for ICE to evaluate for release of the minor; delays in the review of cases

 and motions by immigration judges and the Board of Immigration Appeals; and flight risk

 factors including, but not limited to, a final order of removal and limited equities in the United

 States. The average length of stay for minors booked-into STFRC during this time was 30 days.

 III.     Karnes Family Residential Center (KCFRC) 6

          During the reporting period, KCFRC booked-in approximately 921 Class Members. ICE

 committed to reviewing files to verify its compliance with the requirements to provide pertinent

 notices and to make and record prompt and continuous efforts to release Class Members. ICE

 audited 47 cases, in which, the parole process applied to 47 individuals.

              a) Notice of Advisals

          Of the 47 files reviewed, 47 files showed that the Notice of Advisals was provided to the

 Class Member. Of these files, 47 contained a copy of the Notice, which is Exhibit 6 to the FSA,

 which was signed by a parent or legal guardian, or Class Member who was 14 years old or older.

 There was 1 instance of a refusal to sign by a parent or legal guardian. Accordingly, ICE appears

 to have fully complied with the requirement to provide the Notice of Advisals at KCFRC.

              b) Make and Record Prompt and Continuous Efforts Toward Release




 6 From the beginning of the reporting time period (June 1, 2019) until September 30, 2019, KCFRC was housing
 single adult females and not family units. Therefore, data pulled for these statistics represents juveniles that were
 part of a family unit and that were booked into KCFRC from October 1, 2019 through May 31, 2020.

                                                            6
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 8 of 11 Page ID
                                 #:38503


        Of the 47 files reviewed where the parole process applied, 47 files showed that a parole

 determination was made in the Class Member’s case. Of these files, 47 contained a Parole

 Determination Worksheet with information pertaining to the reasons for the individual parole

 determinations made in each Class Member’s case. In addition, 47 files contained a facility-

 specific family sponsor contact form.

            a) Releasing Class Members As Expeditiously as Possible

        Starting November 1, 2017, every Monday, KCFRC submitted to the Juvenile

 Coordinator a list of Class Members who had been at the facility for longer than 20 days, which

 included an explanation for the continued detention. The Juvenile Coordinator reviewed these

 weekly reports and concurred with the continued detention in each case. According to these

 reports, the reason(s) these individuals were detained over 20 days include: lack of caregiver for

 the Class Member; delayed fear claim by the parent or legal guardian; data error/not being

 correctly booked-out in the system, insofar as it appears the detention exceeded 20 days but such

 was not actually the case; delay in transportation arrangements by the resident or sponsor; a

 parent not delegating a caregiver for ICE to evaluate for release of the minor; and flight risk

 factors including, but not limited to, a final order of removal and limited equities in the United

 States. The average length of stay for minors booked-into KCFRC during this time was 32 days.

 IV.    Berks Family Residential Center (BFRC)

        During the reporting period, BFRC booked-in 278 Class Members. ICE committed to

 reviewing files to verify its compliance with the requirements to provide pertinent notices and to

 make and record prompt and continuous efforts toward release. ICE audited 14 cases, in which,

 the parole process applied to 14 individuals.




                                                  7
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 9 of 11 Page ID
                                 #:38504


            a) Notice of Advisals

        Of the 14 files reviewed, 14 showed that the Notice of Advisals was provided to the Class

 Member. All 14 files contained a copy of the Notice, which is Exhibit 6 to the FSA, which was

 signed by the parent, legal guardian, or Class Member who was 14 years of age or older. There

 were 2 instances of a refusal to sign by a parent or legal guardian. Accordingly, ICE appears to

 have fully complied with the requirement to provide the Notice of Advisals.

            b) Make and Record Prompt and Continuous Efforts Toward Release

        Of the 14 files reviewed, 14 showed that a parole determination was made in the Class

 Member’s case. All 14 files contained a Parole Determination Worksheet with information

 pertaining to the reasons for the individual parole determinations made in each Class Member’s

 case. In addition, 14 files contained a facility-specific family sponsor contact form.

            c) Releasing Class Members As Expeditiously as Possible

        Starting on November 1, 2017, every Monday, BFRC submitted to the Juvenile

 Coordinator a list of Class Members who had been at the facility for more than 20 days, which

 included an explanation for the continued detention. The Juvenile Coordinator reviewed these

 weekly reports and concurred with the continued detention in each case. According to these

 reports, the reason(s) these individuals were detained over 20 days include: lack of caregiver for

 the Class Member; delayed fear claim by the parent or legal guardian; data error/not being

 correctly booked-out in the system, insofar as it appears the detention exceeded 20 days but such

 was not actually the case; delay in transportation arrangements by the resident or sponsor; a

 parent not delegating a caregiver for ICE to evaluate for release of the minor; participation in

 other court-mandated processes that govern the handling of a resident’s case; failure by the

 caregiver to assume custody of the resident; and flight risk factors including, but not limited to, a



                                                   8
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 10 of 11 Page ID
                                 #:38505


 final order of removal and limited equities in the United States. The average length of stay for

 minors booked-into BFRC during this time was 25 days.

  V.    Provision of Legal Aid List

        Residents at all three FRCs are provided the list of free legal services providers during

 the ICE orientation process, which occurs promptly after intake to the facility. This is in addition

 to the list of free legal services providers served upon the individual by the arresting DHS

 component prior to transfer to an FRC. Legal services presentations, conducted by non-

 governmental organizations, are also given to residents, where residents may receive another

 copy of the list of free legal services providers. Finally, residents undergoing the credible fear or

 reasonable fear review process, receive a copy of the list of free legal services providers from

 USCIS.

  VI.   Holding Minors in Secure Facilities

 To further ICE’s compliance with the FSA, ICE planned to construct additional points of egress

 to KCFRC and STFRC that were scheduled to be completed in the fall of 2019. However, almost

 immediately after the final regulations implementing the FSA were issued, they were enjoined.

 The on-going litigation regarding the FSA has made it operationally impossible to determine the

 long-term needs of the FRCs for purposes of operations.

 VII.   Holding Minors in Unlicensed Facilities

            a) BFRC is a licensed facility

        As this Court it aware, BFRC has been licensed as a Child Residential and Day

 Treatment Facility under 55 Pa. Code § 3800 since December 1, 1999. On October 22, 2015, the

 Pennsylvania Department of Human Services sent a letter stating that it would not renew the

 license, and the licensing matter has been in active state court litigation since that time. However,



                                                   9
Case 2:85-cv-04544-DMG-AGR Document 837-1 Filed 07/01/20 Page 11 of 11 Page ID
                                 #:38506


 a state court temporarily reinstated the license for this facility pending the resolution of litigation.

 In the Appeal of Berks County Residential Center, Docket No. XXX-XX-XXXX (Commonwealth of

 Pennsylvania Department of Human Services, Bureau of Hearings and Appeals filed November

 23, 2015). BFRC continues to be regularly inspected by the Pennsylvania Department of Human

 Services while litigation remains pending. ICE will continue to cooperate with state inspectors.

             b) KCFRC and STFRC will continue efforts to obtain licensing

         In Texas, an appeals court reinstated the regulation that codifies licensing for FRCs.

 Texas Department of Family and Protective Services v. Grassroots Leadership, Inc., (Tex. App.,

 Nov. 28, 2018, No. 03-18-00261-CV) 2018 WL 6187433. Texas authorities have inspected the

 facilities at STFRC and KCFRC regularly during the pendency of the litigation, which is still

 currently ongoing, and the facilities will continue seeking licensure when that becomes available.

VIII.    Conclusion

         ICE completed its yearly file audit to ensure the necessary forms are contained within the

 files. The results of the audit reveal that Class Members are receiving the Notice of Advisals and

 the free legal service providers list, and that parole determinations worksheets are made,

 recorded and placed in the files. More specific information relating to the specific and individual

 reasons for not releasing a minor on parole and COVID-19 related topics is being submitted in

 frequent, separate and ongoing interim reports as ordered by this Court.



                                                 Respectfully submitted,




                                                 ________________________________
                                                 Deane Dougherty
                                                 Juvenile Coordinator


                                                   10
